Title: To Benjamin Franklin from Jane Mecom, 26 December 1782
From: Mecom, Jane
To: Franklin, Benjamin


Dear BrotherCambridge Decr. 26—1782
I wrot to you two months ago From Warwick, which cousen Williams has yet to carry, Afterwards I concluded to come Hither & spend the Winter as most agreable by being more Retiered, & Less Exposed to Doers opening on me which in cold wether Increeces my cough & is very Tedious to me, but on my Arival at Boston I had the maloncholy acount of a Distressing fitt of Illness you have had tho something beter when the mesenger came Away, I am Freequently Reflecting on the Paine you Enduered & the Danger of the Freequent Returns of the disorder you are Liable to; & fearing they may be too hard for you, may God who has hitherto given you so much Health Prevent it, & Restore you to Perfect Health again, if that may not be I hope you will be Endowed with all the submition nesesary on so Trying an ocation.
It was mrs Writes son who tould me of your sickness & of what mortified me very much besides the condition & behavour of that, I had almost sade worthies Litle Anemil Thare, I sinsearly ask your Pardon for Introduscing him to you, & have no other Excuse to make but to Tell you He took me In by being the first that Informed me of a Book that contain’d all your Philosophical & Political Papers, & Runing on so Pritily on won thing & another contained in them that I thought he must be cleaver, Tell me you forgive me this & I will take more care for the future by the way I have never been able to come at a sight of the Book yet, tho I am Tould Dr. Cooper has it, & have sent times without Number after it & have been Put off with some Frivolus Excuse; I would gladly bye won if it were to be Purchased but can’t find that it is, I wish my Brother would do me the favour to send me won & I may be so Lucky as to Recive it, I would be a grat Amusement to me & that is the most I have to seek after at Present. My son Collas & Daughter who is all the child I have Left & Jenny mecom (won of my son Benjamin’s children) do all in there Power to make me comfortable & I go some times to Boston where I am kindly Entertained by Cousen Williams & famely and see a few other Friends, I have won of my Deceasd Grand Daughters children with me & Expect to Return with it in the spring as there I Live very Pleasantly all the warm wether & can do a number of things nesesary for Him & the children Exept He should git Him a nother wife which I beleve there is no grat Likelihood of. He is so sensable it is Imposable to make up his Lose, she was Indeed an Extroydenary wife. Mr Williams will be able to Ansure you any questions you shall think fitt to Ask concerning me which might have been Tedious for you to have Read had I thought of any thing more to write, my children Joyn in Love an duty with your Affectionat sister
Jane Mecom
 
Addressed: His Excellency Doctr Franklin / Paris
